Citation Nr: 1705087	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include unspecified trauma related disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to March 2006, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, inter alia, denied service connection for PTSD and for anxiety disorder.

In August 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  At that time, the Board recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  After completion of the requested actions, the AOJ issued a November 2014 supplemental statement of the case, denying service connection for an acquired psychiatric disorder.  

However, in a December 2014 rating decision, the AOJ granted service connection for a psychiatric disability, characterized as unspecified trauma related disorder.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

A December 2014 rating decision granted service connection for an acquired psychiatric disorder, characterized as an unspecified trauma related disorder.


CONCLUSION OF LAW

The Board lacks jurisdiction over the claim of service connection for an acquired psychiatric disorder, to include unspecified trauma related disorder, because that claim has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's claim of service connection for an acquired psychiatric disorder was granted in a rating decision issued by the AOJ in December 2014.  As a general matter, the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  With regard to psychiatric disorders, it is possible that one claim for service connection for a psychiatric disorder could at some point be considered separate claims for service connection for different psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  That is not the case here, however, as the RO granted service connection for an unspecified trauma related disorder, indicating that it was granting service connection generally for the Veteran's psychiatric disorder.  Moreover, there is no indication that there are symptoms of another psychiatric disorder that are distinct from the one for which service connection has been granted.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).  In addition, the Veteran's representative conceded, in a September 2016 memorandum, that the grant of service connection renders the appeal moot in this case.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the AOJ's action, there no longer remains a case or controversy with respect to this claim.  Therefore, the Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of this claim is warranted.


ORDER

The appeal as to the claim of service connection for an acquired psychiatric disorder, to include unspecified trauma related disorder, is moot, and the claim is dismissed for lack of jurisdiction.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


